 In the Matterof THE MAICO COMPANY, INCORPORATEDandUNITEbELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA, C. I.O.Case No. C-2189.-Decided May 27,1942Jurisdiction:hearing aids manufacturing industry.Settlement:stipulation providing for compliancewith the Act.Remedial Orders:entered on stipulation.Mr. Russell Packard,for the Board.Mr. R. D. Peck,for the Independent.Mr. Reuben A. Carlson,for the C. 1. 0.Mr. Kenneth M. Owen,for therespondent.Mr. George H. Gentithes,of counselto the Board.DECISIONAND.ORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Electrical,Radio and Machine Workers of America, affiliated with the Congressof Industrial Organizations, herein called the C. I. 0., the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Eighteenth Region (Minneapolis, Minnesota), issuedits third amended complaint, dated April 24, 1942, against The MaicoCompany, Incorporated, Minneapolis, Minnesota, herein called therespondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint and accompanying notice of hearingwere duly-served upon the respondent, the C. I. 0., and Maica Com-pany Employees' Association, herein called the Independent, a labororganization alleged in the complaint to be dominated by the re-spondent.Concerning the unfair labor practices, the complaint al-leged in substance (1) that the respondent on and after January1941 advised, urged, threatened, and warned its employees to refrainfrom becoming or remaining members of any labororganization;41 N. L.R. B., No. 73.342 THE MAICO COMPANY, INCORPORATED343(2) that the respondent discharged the following employees on orabout the respective dates appearing after their names and there-after failed and refused to reemploy them because they were mem-bers of and active in the C. I. 0.-: Willard Hein, September 25, 1941;Romain Averill, September 26, 1941; Leland Severson, September26, 1941; and Howard Peterson, September 26, 1941; (3) that therespondent on or about September 26, 1941, discharged Edward.Briscoe and failed and refused to reemploy him until about October13, 1941, because he was a member of and active in the C. I. 0.;(4) that on or about October 1941, and at all times thereafter, re-spondent dominated and interfered with the formation and admin-istration of the Independent, a labor organization of its employees,and has contributed financial and other support to it; and (5) thatby the foregoing and -other acts, the respondent interfered with, re-strained, and coerced its employees in the exercise of the rights'guaranteed in Section 7 of the Act.On May 6, 1942, prior to a hearing, the respondent, the Inde-pendent, the C. I. 0., and the Regional Attorney for the EighteenthRegion entered into a stipulation, subject to approval by the Board,for settlement of the case.The stipulation provides as follows:STIPULATION AND AGREEMENTIt being the mutual desire of all parties hereto amicably toadjust any differences that may have arisen between them andto conclude all proceedings before the National Labor RelationsBoard in this matter,IT IS HEREBY STIPULATED AND AGREED by and between The MaicoCompany, Inc., hereinafter called the Respondent, by its attorney;United Electrical, Radio and Machine Workers of America,C. I. 0., hereinafter called the Union, by its representative; MaicoCompany Employees' Association, hereinafter called the Associa-tion, by its attorney; and Russell Packard, attorney for theNational Labor Relations Board:IUpon charges and amended charges duly filed by the Union,theNational Labor Relations Board, hereinafter called theBoard, by the Regional Director for the Eighteenth Region,acting pursuant to authority granted in Section 10 (b) of theNational Labor Relations Act and Article'IV, Section 1, of theNational Labor Relations Board Rules and Regulations-Series 2,as amended, duly issued its Complaint and Notice of Hearingon April 24, 1942, against Respondent, alleging that Respondent 344DECISIONS OF NATIONAL: LABOR RELATIONS BOARDhad engaged in, and was engaging in, unfair labor practicesaffecting commerce within the meaning of Section 8 (1), (2),,and (3), and Section 2 (6) and (7) of the Act. ,IIAll parties hereto acknowledge due and timely service ofthe Complaint, Notice of Hearing; and Third Amended Charge,and expressly waive further pleadings, hearing, and the makingof findings of fact and conclusions of law by the Board.IIIRespondent is a corporation organized under and existing byvirtue of the laws of the State of Minnesota, having its principaloffice and place of business in Minneapolis, Minnesota, where itis engaged in the manufacture, sale, and distribution of hearingaids, group hearing equipment, and related specialty items. Inthe course and conduct of its business, Respondent causes, andhas continuously caused,. large quantities of raw materials tobe purchased and transported in interstate commerce from, into,and through various and several of the United States other thanthe State of Minnesota, to Respondent's place of business withinthe State of Minnesota.During the first 8 months of the calendaryear 1941, the total purchases * of such raw materials by Re-spondent amounted to approximately $115,000,' of which summore than 50 per cent represents items purchased and transportedfrom places'outside the State of Minnesota to Respondent's placeof business within the State of Minnesota.Respondent, in thecourse and conduct of its business, causes, and has continuouslycaused, large quantities of finished products to'be'sold and trans-ported in interstate commerce from its place of business at Minne-apolis in the State of Minnesota to, through, and into States ofthe United States other than the State of Minnesota.Duringthe first 8 months of the calendar year 1941, the total sales ofsuch products by Respondent amounted to approximately $195,-000, of which sum more than 50 per cent represents finishedproducts sold and transported in interstate commerce from Re-spondent's place of business in the State of Minnesota to pointsoutside the State of Minnesota.Respondent concedes that itsoperations affect commerce within the meaning of Section 2 (6)and (7) of the Act.IVThe Union and the Associationare labor organizations withinthe meaning of Section 2 (5) of the Act. THE MAICO COMPANY, INCORPORATED345VThe Respondent asserts its denial that it has committed anyunfair labor practices as alleged in the Complaint and that no-finding has been made by the Board, or is herein made, that the,Respondent has committed the unfair labor practices, or any ofthem, as alleged in the Complaint.VIThis Stipulation and Agreement, together with the ThirdAmended Charge, the Complaint, Notice of Hearing, and theproof of service of the Complaint, Third Amended Charge, andNotice of Hearing may be filed with the Chief Trial Examinerof the. Board at Washington, D. C., and when so filed shallconstitute the entire record in the case.VIIUpon the entire record, as set forth in Paragraph VI above, anorder may be forthwith entered by the Board providing asfollows:The Maico Company, Inc., its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from:'(a) In any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization.to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for their mutual aid and protection, asguaranteed in Section 7 of the National Labor Relations Act.(b)Discouraging membership in United Electrical, Radioand Machine Workers of America, C. I. 0., or any other labororganization of its employees by discriminating with respect totheir hire or tenure of employment or any tenure or conditionsof employment.(c) In any manner dominating or interfering with the admin-istration of the Maico Company Employees' Association, or theformation or administration of any other labor organization ofits employees, or contributing financial or other, support to saidAssociation or to any other labor organization of its employees.(d) Giving effect to any oral or written contract or agreementexecuted with the Maico Company Employees' Association, aswell as to any extension, renewal, modification, or supplementthereof, and any superseding contract with the said Maico Com-pany Employees' Association which may now be in effect. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action to effectuate the policiesof the National Labor Relations Act :(a)Withdraw all recognition from the Maico Company Em--ployees' Association as representative of any of its employees forthe purpose of dealing with Respondent concerninggrievances,labor disputes, wages, rates of pay, hours of employment, orother conditions of employment, and to completely' disestablishthe Maico Company Employees' Association as such representa-tive.(b)Notify the Maico Company Employees' Association inwriting that its contract with said organization is void and ofno effect.(c)Make whole Willard Hein, Romain Averill, Leland Sever-son, and Howard Peterson, and each of them, for any loss ofpay they may have suffered by reason of their discharge, bypayment to each of them of a sum of money equal to the amountwhich he would normally have earnedas wagesduring the periodfrom date of discharge to the date hereof, less his netearningsduring such period.Make whole Edward Briscoe for any lossof pay he may have suffered by reason of his layoff from Sep-tember 26, 1941 to October 13, 1941, by payment to him of thesum of twenty dollars ($20.00).(d)Post immediately upon entry of this order by the Na-tional Labor Relations Board,and maintain for a period of atleast sixty (90) consecutive days from the date of posting inconspicuous places at Respondent's plant in Minneapolis,noticesstating :(1)That Respondent will not engage in conduct-from whichit is ordered to cease and desist in Paragraph 1 (a) through(d)-, inclusive;(2)That Respondent will take the affirmative action set forthin Paragraph 2 (a) through (c), -inclusive, of this order; and(3)That Respondent's employees are free to become or remainmembers of the United Electrical, Radio and Machine Workersof America, C. I. 0., or any other bona fide labororganizationof its employees, and that Respondent will notdiscriminateagainst any employee because of membership or activity in suchorganizations.(e)Notify the Regional Director for the Eighteenth Regionwithin ten (10) days of the date of entry of this order by theNational Labor Relations Board of the steps which Respondenthas taken to- comply herewith. THE MASCO COMPANY,INCORPORATED347°VIIIThe parties hereby consent to the entry by any appropriateUnited States Circuit Court of Appeals, upon application bythe Board thereto, of a decree enforcing the order of the Boardin the terms set forth above, and waive their rights to contestthe entry of such decree, and further, waive any and all require-ments of notice of the filing of such application by the Board,provided that a copy of said decree shall be served upon the,Respondent after its entry.IXThis Stipulation and Agreement is subject to the approvalof the Board and shall become effective immediately upon thegranting of such approval.XThe entire agreement is contained within the terms of thisStipulation, and there is no verbal agreement which varies oralters the terms of this Stipulation.On May 15, 1942, the Board issued an order approving the stipu-lation,making it a part of the record and, pursuant to Article II,Section 36, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, transferring the proceedings to theBoard, for the purpose of entry, of a decision and order, pursuant tothe provisions of said stipulation.Upon the above stipulation and the entire record in the case, theBoardmakesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is a Minnesota corporation with its principal officeand place of business in Minneapolis, Minnesota, where it is engagedin the manufacture, sale, and distribution of hearing aids, grouphearing equipment, and related specialty items.During the first 8months of 1941 it purchased raw materials valued at approximately$115,000, of which more than 50 percent was shipped to the respond-ent's plant in Minnesota from points outside the State.During thesame period it sold products valued at approximately'$195,000, ofwhich more than 50 percent was shipped to points outside the Stateof Minnesota.The respondent admits for the purpose of this pro-ceeding that it is engaged in commerce within the meaning of theAct. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the operations of the respondent constitute a con-tinuous flow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, the stipulation andagreement, and the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the respondent, The Maico Com-pany, Incorporated, Minneapolis, Minnesota, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for their mutual aid and protection, as guaranteed in Sec-tion 7 of the National Labor Relations Act.(b)Discouraging membership in United Electrical, Radio andMachine Workers of America, C. I. 0., or any other labor organiza-tion of its employees by discriminating with respect to their hireor tenure of employment or any tenure or-conditions of employment._(c) In any manner dominating or interfering with the adminis-tration of the Maico Company Employees' Association, or the forma-tion or administration of any other labor organization of its em-ployees, or contributing financial or other support to said Associationor to any other labor organization of its employees.(d)Giving effect to any oral or written contract or agreementexecuted with the Maico Company Employees' Association, as well asto any extension, renewal, modification, or supplement thereof, andany superseding contract with the said Maico Company Employees'Association which may now be in effect.2.Take the following affirmative action to effectuate the policiesof the National Labor Relations Act :(a)Withdraw all recognition from the Maico Company Employees'Association as representative of any of its employees for the' purposeof dealing With respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment, and to completely disestablish the Maico CompanyEmployees' Association as such representative. -(b)Notify the Maico Company Employees' Association in writingthat, its contract with said organization is void and of no effect.(c)Make whole Willard Hein, Romain Averill, Leland Severson,and Howard Peterson, and each of them, for any loss of pay they THE MAICO COMPANY, INCORPORATED349may have suffered by reason of their discharge, by payment to each,of them of a sum of money equal to the amount which he wouldnormally have earned as wages during the period from date of dis-charge to the date hereof, less his net earnings during such period.Make whole Edward Briscoe for any loss of pay he may have sufferedby reason of his layoff from September 26, 1941 to October 13, 1941,by payment to him of the sum of twenty dollars ($20.00).(d)Post immediately upon entry of this order by the NationalLabor Relations Board, and maintain for a period of at, least sixty(60) consecutive days from the date of posting in conspicuous placesat respondent's plant in Minneapolis, notices stating:(1)That respondent will not engage in conduct from which it isordered to'cease and desist in Paragraph 1 (a) through (d), inclusive;(2)That respondent will take the affirmative action set forth inParagraph 2 (a) through (c), inclusive, of this order; and'(3)That respondent's employees are free to become or remainmembers of the United Electrical, Radio and Machine Workers- ofAmerica, C. I. 0., or any other bona fide labor organization of itsemployees, and that. respondent will not discriminate against anyemployee because of membership or activity in such organizations.(e)Notify the Regional Director for the Eighteenth Region withinten (10) days of the date of entry of this order by the NationalLabor Relations Board of the steps which respondent has taken tocomply herewith.